Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-1999

USA v. Morelli
Precedential or Non-Precedential:

Docket 96-5144,96-5389




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. Morelli" (1999). 1999 Decisions. Paper 76.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/76


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT




                      No. 96-5144 & 96-5389
                      In Re: USA vs. Morelli


    The following modifications have been made to the Court's
opinion issued on March 9, 1999 in the above-entitled appeal and
will appear as part of the final version of the opinion:

    1. On page 12, line 11 of the second full paragraph of the slip
opinion, please add
a space after the dash.

    2. On page 13, line 2 of the third full paragraph, delete one of the
duplicate
"the's".




                                        /s/ P. Douglas Sisk,
                                                  Clerk




March 25, 1999